                                          U.S. Department of Justice

                                          Robert J. Higdon, Jr.
                                          United States Attorney
                                          Eastern District of North Carolina

                                          U.S. Attorney's Office             Telephone (919) 856-4530
                                          150 Fayetteville Street         Criminal FAX (919) 856-4487
                                          Suite 2100                         Civil FAX (919) 856-4821
                                          Raleigh, North Carolina 27601       www. usdoj.govlusao/nce


                               MEMORANDUM


DATE:        August 20, 2019

TO:          Clerk's Office
             United States District Court
             Eastern District of North Carolina
             Raleigh, North Carolina

REPLY TO: Robert J. Higdon, Jr.
          United States Attorney

ATTN OF:     GABRIEL J. DIAZ £,~0
             Assistant United Stfftes Attorney

SUBJECT: UNITED STATES v. CRAIG AUSTIN LANG
                            DAMEON SHAE ADCOCK
                            MATTHEW SCOTT MCCLOUD
                            JORDAN DEAN MILLER
         No.~' It!-~~ 1-1 BO WESTERN DIVISION
         No._:\q- ~--l-2BD WESTERN DIVISION
         No.5:\q-ltl~31--?00 WESTERN DIVISION
         NoJ~qq-uz-~31-YEOWESTERN DIVISION

       Please issue a warrant for the arrest of the above-named defendant and place
same, together with a certified copy of the Indictment, in the hands of the U.S.
Marshal for service. Also, please return a certified copy of the Indictment to this
office and the U.S. Pretrial Services Office.

      Detention is recommended, and the warrant should be returnable before the
U.S. Magistrate Judge.


GJD:jk

cc: US Marshal Service
    US Probation Office
